DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Claims 13 and 18 have been amended. Claims 1-12 are cancelled. Claims 24-27 are added. Claims 13-27 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.

Response to Arguments
Applicant's arguments, see Remarks, filed on 03/11/2021, with respect to the rejection(s) of claims 13-27 have been considered but are not persuasive because the arguments do not apply 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over NPL ("Considerations on RA procedure in NR", 3GPP TSG-RAN WG2 #97bis; R2-1703570; Spokane, USA, April 3-7, 2017, pp. 1-2.; from Applicant’s IDS) in view of Sun et al. (Pub # US 2015/0282213 A1 hereinafter Sun).
Regarding claim 13, NPL teaches “a method performed by a communications device configured to operate with a Radio Network Node (RNN) in a wireless communications network,” as [(See Figure 2, Page 2), See UE communicating with gNG] “the method comprising: receiving, from the RNN, a Random Access Response (RAR) message comprising multiple grants associated with a single preamble identity;” [(See Fig. 2, Page 2), The following figure shows a call-flow of the 4-step RA with the multiple-sets of UL grant].
However, NPL does not specifically disclose determining that a message to be transmitted requires resources provided by any one of the multiple grants, selecting a particular one of the multiple grants when the message to be transmitted will fit in the any one of the multiple grants and if the message does not fit in any one of the grants, selecting more than one grant out of the multiple grants; and transmitting, to the RNN, the message using resources provided by the selected grant.
determining that a message to be transmitted requires resources provided by any one of the multiple grants,” as [(Para. 0016), the terminal determines whether the Transport Block (TB) size that was granted is equal to or larger than the size of available data for transmission] “selecting a particular one of the multiple grants when the message to be transmitted will fit in the any one of the multiple grants” [(See Abstract), Based on the allocated UL grant, the terminal compares the granted Transport Block (TB) size with the size of data available for transmission. If the UL grant is large enough, the terminal transmits the data available for transmission in the allocated UL resource] “and if the message does not fit in the any one of the grants, selecting more than one grant out of the multiple grants;” [(Para. 0056), if the terminal receives an additional UL grant within an additional UL grant timer, the terminal transmits the remaining data (e.g., 6 bytes remaining data) with the UL resource] “and transmitting, to the RNN, the message using resources provided by the selected grant” [(Para. 0016, The terminal stores the MAC PDU in the Msg3 buffer, and transmits the Msg3 in the allocated UL resource)].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in NPL to provide an effective technique as taught by Sun for establishing effective data links for transmitting effective data in mobile cellular network [Sun: Para. 0002].
 Regarding claim 14, the combination of NPL and Sun, specifically NPL teaches  “wherein selecting a particular one of the multiple grants comprises randomly selecting one of the multiple grants” as [(See Page 2, Para. 2nd), UE selects one of the set of UL grant and the temporary C-RNTI from the list of the sets in the Msg2. The selection could be at random or based on their UE-ID].  
claim 15, the combination of NPL and Sun, specifically NPL teaches  “wherein the RAR message comprises information about a subset, of the multiple grants, that is available for use in transmission of the message” as [(Page 2, Para. 1st), UEs receive the same Msg2, which gives UL grant for Msg3 and then the UEs send their Msg3s by using the same UL resource given by the Msg2].  
Regarding claim 16, the combination of NPL and Sun, specifically Sun teaches  “further comprising receiving, from the RNN, information relating to one or more of the following: a number of grants included in the subset of grants; and an aggregated number of bits included in the subset of grants” as [(Para. 0081), the terminal decodes the random access response and obtains a UL grant with the TB size which is equal to 10 bytes which].  
Regarding claim 17, the combination of NPL and Sun, specifically NPL teaches  “wherein the information is received, from the RNN, via one or more of the following: dedicated Radio Resource Control (RRC) signalling; Layer 1/Layer 2 control signalling using a Medium Access Control (MAC) Control Element (CE); and System Information Broadcast (SIB) signaling” as [(Page 1, Section: Discussion), RRC UL CCCH message].
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 16.
claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 24, the combination of NPL and Sun, specifically Sun teaches “further comprising: determining that the message to be transmitted requires resources provided by two or more of the multiple grants;” as [(Para. 0016), the terminal determines whether the Transport Block (TB) size that was granted is equal to or larger than the size of available data for transmission] “and selecting a particular one of the multiple grants when the message to be transmitted will fit in the any one of the multiple grants” [(See Abstract), If the UL grant is large enough, the terminal transmits the data available for transmission in the allocated UL resource].  
Regarding claim 25, the combination of NPL and Sun, specifically Sun teaches  “further comprising: determining that a message to be transmitted requires more resources than provided by the multiple grants;” as [(Para. 0016), the terminal determines whether the Transport Block (TB) size that was granted is equal to or larger than the size of available data for transmission] “and based on determining that the message to be transmitted requires more resources than provided by the multiple grants, selecting a particular one of the multiple grants” [(See Abstract), If the UL grant is large enough, the terminal transmits the data available for transmission in the allocated UL resource].  
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 24.
claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463